DENY and Opinion Filed August 2, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00702-CV

                 IN RE TIFFANY LENELLE STYLES, Relator

          Original Proceeding from the 429th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 429-56271-2014

                         MEMORANDUM OPINION
                Before Justices Osborne, Partida-Kipness, and Smith
                        Opinion by Justice Partida-Kipness
      Before the Court are relator’s July 21, 2022 petition for writ of mandamus and

motion for temporary relief. In the petition, relator challenges the trial court’s July

20, 2022 temporary orders issued in the underlying suit affecting the parent-child

relationship.

      Entitlement to mandamus relief requires relator to show that the trial court

clearly abused its discretion and that she lacks an adequate appellate remedy. In re

Copart, Inc., 619 S.W.3d 710, 713 (Tex. 2021) (per curium) (orig. proceeding)

(citing In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding)). As the party seeking relief, relator has the burden of providing the

Court with a certified or sworn copy of every document that is material to
establishing her right to mandamus relief. See TEX. R. APP. P. 52.3(k), 52.7(a); In re

Butler, 270 S.W.3d 757, 759 (Tex. App.—Dallas 2008, orig. proceeding) (requiring

relator to submit a record containing certified or sworn copies). Because we

conclude that she has not met this burden, we deny the petition for writ of mandamus.

We also deny the motion for temporary relief as moot.

      We further strike the petition and supporting appendix for relator’s failure to

comply fully with Texas Rule of Appellate Procedure 9.9’s redaction requirements.

See TEX. R. APP. P. 9.9.




                                           /Robbie Partida-Kipness/
                                           ROBBIE PARTIDA-KIPNESS
                                           JUSTICE

220702F.P05




                                         –2–